Case: 14-13294   Date Filed: 01/08/2016   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13294
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:12-cr-00228-RAL-TBM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

CALVIN JOSEPH MOORE,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (January 8, 2016)

Before MARCUS, WILLIAM PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-13294      Date Filed: 01/08/2016   Page: 2 of 4


      Calvin Moore, through counsel, appeals the district court’s denial of his pro

se motion to set aside or vacate a civil forfeiture for lack of notice. Moore argues

that the district court erroneously docketed his civil motion in his underlying

criminal case, in which the money at issue was seized during Moore’s arrest for

attempting to possess with intent to distribute 500 grams or more of cocaine.

Moore and the Government agree the motion should have been construed as a

motion to set aside forfeiture under 18 U.S.C. §983(e). As a result of the docketing

error, and because the money was forfeited civilly rather than as part of his

criminal case, Moore argues that the district court lacked jurisdiction to render a

judgment on the merits. In the alternative, Moore argues, and the Government

agrees, that a remand for further proceedings is necessary so that the district court

can properly treat his pro se motion as a §983(e) motion challenging the

administrative forfeiture.

      This Court lacks jurisdiction to review the merits of administrative or

nonjudicial forfeiture decisions, but we do have jurisdiction over claims seeking

review of the adjudicatory process itself. Mesa Valderrama v. United States, 417
F.3d 1189, 1194 (11th Cir. 2005). The subject matter jurisdiction of the district

court is a legal question that we review de novo. Id. In reviewing a district court’s

civil forfeiture determination, we review the district court’s factual findings for

clear error and its conclusions of law de novo. United States v. One 1990


                                           2
              Case: 14-13294      Date Filed: 01/08/2016   Page: 3 of 4


Beechcraft, 1900 C Twin Engine Turbo-Prop Aircraft, Venez. Registration No.

YV219T, Serial UC118, 619 F.3d 1275, 1277 n.4 (11th Cir. 2010). Pro se

pleadings are held to a less stringent standard than pleadings drafted by attorneys

and will, therefore, be liberally construed. Tannenbaum v. United States, 148 F.3d
1262, 1263 (11th Cir. 1998).

      Money derived from illegal drug transactions is subject to administrative

forfeiture under 21 U.S.C. § 881(a)(6). A party seeking to challenge a nonjudicial

forfeiture is limited to doing so under 18 U.S.C. § 983(e). Mesa Valderrama,
417 F.3d at 1195. Section 983(e)(1) provides that any person entitled to written

notice in a nonjudicial civil forfeiture proceeding who does not receive such notice

may file a motion to set aside a declaration of forfeiture with respect to that

person’s interest in the property, which shall be granted if: (a) the government

knew, or reasonably should have known, of the moving party’s interest and failed

to take reasonable steps to provide such party with notice; and (b) the moving party

did not know or have reason to know of the seizure within sufficient time to file a

timely claim. A §983(e) motion to set aside forfeiture is “the functional equivalent

of a complaint in a civil case.” United States v. De La Mata, 535 F.3d 1267, 1278

(11th Cir. 2008).

      For a criminal forfeiture, if a convicted defendant’s interest in property is to

be forfeited to the government, the district court must provide for the forfeiture as


                                           3
                Case: 14-13294    Date Filed: 01/08/2016    Page: 4 of 4


part of the defendant’s sentence. 21 U.S.C. §853(a); see also De La Mata, 535
F.3d at 1271.

      Here, it is undisputed that the forfeiture at issue is an administrative

forfeiture carried out by the United States Drug Enforcement Administration. The

district court should have construed Moore’s pro se motion as a motion to set aside

assert forfeiture under 18 U.S.C. §983(e) and docketed it as a new civil matter, but

its failure to do so did not deprive the court of jurisdiction. However, the district

court erred in determining that Moore received sufficient notice of the civil

forfeiture at his sentencing hearing because that hearing took place after the civil

forfeiture had been completed. A §983(e) challenge to an administrative forfeiture

is a new civil proceeding, not a continuation of the underlying criminal case. The

district court’s order is vacated and this case is remanded for further proceedings in

accordance with this opinion.

      VACATED AND REMANDED.




                                           4